Case 2:16-cv-02309-CJC-DFM Document 67 Filed 03/26/21 Page 1 of 1 Page ID #:1989


                                                                         JS-6


                     UNITED STATES DISTRICT COURT
                    CENTRAL DISTRICT OF CALIFORNIA
                            WESTERN DIVISION



   MIGUEL GUTIERREZ,                      Case No. CV 16-02309-CJC (DFM)

           Petitioner,                    JUDGMENT

               v.

   W.L. MONTGOMERY, Warden,

           Respondent.



        Pursuant to the Court’s Order Accepting the Report and
  Recommendation of United States Magistrate Judge,
        IT IS ADJUDGED that the Petition is denied, and this action dismissed
  with prejudice.



   Date: March 26, 2021                    ___________________________
                                               CORMAC J. CARNEY

                                              United States District Judge
